Citation Nr: 0004937	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-20 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral 
conjunctivitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
December 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Waco Regional Office (RO) which denied a rating 
in excess of 10 percent for bilateral conjunctivitis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  His bilateral conjunctivitis is manifested by subjective 
reports of itchy, watery eyes with episodes of blurry vision 
and no objective medical evidence of a active trachomatous 
conjunctivitis or residuals thereof, including impaired 
visual acuity.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral conjunctivitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 4.84, 
Diagnostic Code 6018 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the record shows that by September 1980 rating 
decision, the RO granted service connection for bilateral 
conjunctivitis based on service medical records showing 
treatment on several occasions for that disability.  An 
initial noncompensable rating was assigned based on an August 
1980 VA ophthalmologic examination report showing no current 
active disease or residuals.  

In May 1981, the veteran again underwent VA medical 
examination at which slit lamp examination showed fine blebs 
on the conjunctivitis, compatible with allergy.  The 
assessment was conjunctivitis, secondary to allergy.  By June 
1981 rating decision, the RO increased the rating for the 
veteran's bilateral conjunctivitis to 10 percent, pursuant to 
Diagnostic Code 6018.  

The record shows that the veteran thereafter underwent 
regular VA medical examinations to determine if his service-
connected bilateral conjunctivitis had improved or increased 
in severity.  Based on these medical examination reports, the 
RO routinely confirmed and continued the 10 percent rating.

In March 1997, the veteran filed a claim for an increased 
rating for his bilateral conjunctivitis, stating that he was 
still experiencing eye redness and irritation, as well as 
episodes of occasional blurred vision, which were increasing 
in frequency.

In support of the veteran's claim, the RO obtained VA 
outpatient treatment records dated from September 1996 to 
March 1997.  These records show complaints of itchy, watery 
eyes and blurred vision.  On examination, the veteran's 
vision was 20/20, bilaterally.  The assessments were allergic 
conjunctivitis and the veteran was advised to return to the 
clinic as needed.

The veteran submitted private clinical records dated from 
August 1997 to September 1998 showing that he had been seen 
for complaints of episodes of blurry vision.  On examination, 
his uncorrected visual acuity was 20/30, bilaterally.  The 
diagnoses included conjunctivitis, could be allergic.  The 
etiology of the veteran's decreased visual acuity was 
unknown.

In January 1999, he was afforded a VA medical examination at 
which he reported complaints with reading.  On examination, 
visual acuity without glasses was 20/30, bilaterally.  Best 
corrected vision was 20/20, bilaterally and the prescription 
to accomplish that was -0.50 sphere in each eye.  At the near 
point, he had an amplitude of 5+ binocularly, and his eyes 
were orthophoric at a distance, both horizontally and 
vertically.  On external examination, the pupils were equal 
and reacted to light.  Extraocular muscle movements were 
full.  Slit lamp examination showed that the anterior chamber 
and the iris was clear.  There were no cells or flares 
observed.  There was no diplopia or visual field deficit.  
There was no evidence of eye disease or injury, but for old 
central leukomas.  The examiner's diagnosis was that the 
veteran's eyes appeared "quiet at this time."  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  In addition, evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury is to be avoided.  38 
C.F.R. § 4.14 (1999).

Under 38 C.F.R. § 4.84a; Diagnostic Code 6017 (1999), active, 
chronic, trachomatous conjunctivitis is rated for impairment 
of visual acuity, with a minimum 30 percent rating assigned 
if there is active pathology.  A noncompensable rating is 
assigned when healed, if there are no residuals. 

Under 38 C.F.R. § 4.84a; Diagnostic Code 6018 (1999), a 10 
percent rating is warranted for other, active, chronic 
conjunctivitis with objective symptoms.  A noncompensable 
rating is assigned when healed, if there are no residuals. 

A noncompensable rating is assigned for bilateral visual 
acuity of at least 20/40.  38 C.F.R. § 4.84a; Diagnostic Code 
6079 (1999).  A 10 percent rating requires visual acuity in 
one eye of 20/50 and visual acuity in the other eye of 20/40, 
or bilateral visual acuity of 20/50.  38 C.F.R. § 4.84a; 
Diagnostic Code 6078 (1999).

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (1999).

III.  Analysis

After applying the above criteria to the facts in this case, 
the Board finds that a rating in excess of 10 percent is not 
warranted.  As noted, the RO has rated the veteran's 
bilateral conjunctivitis as 10 percent disabling under 
Diagnostic Code 6018.  A rating in excess of 10 percent is 
not available under this provision.  

Thus, the Board has also considered whether the veteran is 
entitled to a rating in excess of 10 percent under another 
potentially-applicable Diagnostic Code.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

While VA and private clinical records show recent treatment 
for allergic conjunctivitis, there is absolutely no 
indication in the evidence of record of a diagnosis of active 
trachomatous conjunctivitis; thus, the provisions of 
Diagnostic Code 6017 are not for application.  

The Board has also considered the veteran's subjective 
complaints of episodes of blurred vision in determining 
whether an increased rating is warranted.  However, there is 
no competent medical evidence that the veteran's decreased 
visual acuity is part and parcel of his service-connected 
disability.  As set forth above, the Board may not consider 
manifestations not resulting from service-connected disease 
or injury in rating the service-connected disability.  38 
C.F.R. § 4.14 (1999).  In any event, the Board notes that the 
record indicates that the uncorrected veteran's visual 
acuity, at worst, is 20/40 bilaterally.  Such findings would 
not entitle him to a rating in excess of 10 percent under the 
Codes pertaining to impairment of visual acuity.  38 C.F.R. § 
4.84a; Diagnostic Code 6078 and 6079.

In view of the foregoing, the Board is unable to identify a 
basis on which to grant an evaluation greater than 10 percent 
for bilateral conjunctivitis.  This includes consideration of 
38 C.F.R. § 3.321(b)(1) (1999).  However, absent indications 
of an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization to render impractical 
application of the regular schedular standards, this 
provisions is not for application.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996).


ORDER

A rating in excess of 10 percent for bilateral conjunctivitis 
is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

